Status of Application
1.	Acknowledgment is made of the amendments filed 04/21/2022. Upon entering the amendments, claims 8 and 18 are canceled and claims 1 and 17 are amended. Claims 1-7, 9-17, and 19-20 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive method of forming a boron nitride nanotube interface and method of making a ceramic matrix composite, and applicant's arguments show that the methods of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter indicated as being allowable in previously presented dependent claim 8 has been placed into independent claim 1, therefore rendering obvious said claim and its dependents. The remarks also persuasively show that said claim 8 allowable subject matter has been placed, along with the subject matter of dependent claim 18, into independent method claim 17. Said claim 17 therefore contains each limitation of claim 8/amended claim 1 that was previously indicated to be allowable. Claim 17 is thus also allowable along with its dependent claims. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-7, 9-17, and 19-20 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method of forming a boron nitride nanotube interface and method of making a ceramic matrix composite. Specifically, the prior art fails to teach a method wherein a boron nitride nanotube interface coating is produced by immersing a first and a second electrode into a suspension that comprises modified about 20 vol% to about 60 vol% BN nanotubes that have an electrically charged polymer absorbed on a surface thereof, wherein said first electrode comprises ceramic fibers on a surface thereof, and wherein a voltage is applied to said first and second electrodes such that the BN nanotubes in the suspension move toward the first electrode and are deposited on the ceramic fibers and thereafter the ceramic fibers are removed from the suspension, and wherein the removed ceramic fibers are thereafter heat treated to form a BN nanotube interface coating thereon. The prior art also does not teach or suggest a method of making a ceramic matrix composite comprising forming a ceramic fiber preform wherein said ceramic fibers have thereon a BN nanotube interface coating, wherein said interface coating is formed by immersing a first and a second electrode into a suspension that comprises modified about 20 vol% to about 60 vol% BN nanotubes that have an electrically charged polymer absorbed on a surface thereof, wherein said first electrode comprises ceramic fibers on a surface thereof, and wherein a voltage is applied to said first and second electrodes such that the BN nanotubes in the suspension move toward the first electrode and are deposited on the ceramic fibers and thereafter the ceramic fibers are removed from the suspension, and wherein the removed ceramic fibers are thereafter heat treated to form a BN nanotube interface coating thereon, and wherein said fiber preform is rigidized, infiltrated, and cooled according to the steps of instant claim 17. 
The most relevant prior art references found are Hurst et al (Boron Nitride Nanotubes Grown on Commercial Silicon Carbide Fiber Tow and Fabric) and Rehman et al (Electrophoretic deposition of carbon nanotubes: recent progress and remaining challenges). The difference from instant claims is that while Hurst et al teaches a process for coating ceramic fibers with boron nitride nanotubes, Hurst et al does not teach that the coating formation process comprises placing a first and a second electrode into a solution comprising 20-60 vol% BN nanotubes that are surface-modified according to the instant claims, and thereafter processed by heat treatment to form a BN nanotube coating on ceramic fibers. Rehman teaches method of using electrophoretic deposition to deposit nanotube coatings on to fibers that are included in fiber-reinforced composites; Rehman, however, also does not teach or suggest that BN nanotubes are dispersed onto ceramic fibers by placement of ceramic fiber-containing electrodes into a solution comprising 20-60 vol% BN nanotubes that are surface modified according to the limitations of the instant claims.  For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW16 June 2022